Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

 

LAREDO PETROLEUM, INC.

OMNIBUS EQUITY INCENTIVE PLAN

 

THIS AGREEMENT (“Agreement”) is made as of                  (the “Effective
Date”) by and between Laredo Petroleum, Inc. (the “Company”) and
                 (the “Grantee”).

 

W I T N E S S E T H :

 

WHEREAS, the Grantee is currently an employee of the Company and the Company
desires to have Grantee remain in such capacity and to afford Grantee the
opportunity to acquire, or enlarge, Grantee’s stock ownership in the Company.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock. Subject to
the restrictions, terms and conditions set forth herein and in the Company’s
Omnibus Equity Incentive Plan (the “Plan”), the Company hereby grants to the
Grantee                  shares of the Company’s common stock, par value per
share $0.01 (the “Restricted Stock”).  The provisions of the Plan are
incorporated herein by reference, and all capitalized terms not otherwise
defined herein shall have the same meaning as set forth in the Plan.  In the
event of any inconsistency between the provisions of the Plan and this
Agreement, the provisions of this Agreement shall govern and control.

 

2.                                      Restrictions and Vesting.

 

(a)                                 General.  Except as provided in this
Agreement, shares of Restricted Stock are not transferable and are subject to a
substantial risk of forfeiture until vested as set forth in Section 2(b).  The
Grantee’s interest in the Restricted Stock shall become transferable and
nonforfeitable as of the vesting dates provided in Section 2(b) (each, a
“Vesting Date”), provided the Grantee is an employee of the Company or an
affiliate of the Company on the Vesting Date and has been an employee throughout
the period beginning on the Effective Date and ending on the applicable Vesting
Date.

 

(b)                                 Vesting Schedule.  The Restricted Stock
shall vest, become transferable and no longer be subject to a substantial risk
of forfeiture pursuant to the following schedule:

 

(i) Thirty-three percent (33%) of the shares of Restricted Stock (rounded down
to the nearest whole share) shall vest and the transfer restrictions thereon
shall lapse on February 19, 2017;

 

(ii) An additional thirty-three percent (33%) of the shares of Restricted Stock
(rounded down to the nearest whole share) shall vest and the transfer
restrictions thereon shall lapse February 19, 2018; and

 

1

--------------------------------------------------------------------------------


 

(iii) the balance of the Restricted Stock shall vest and the transfer
restrictions thereon shall lapse on February 19, 2019.

 

(c)                                  Forfeiture Provisions.  The following
forfeiture provisions shall apply to the Restricted Stock:

 

(i) If Grantee’s employment with the Company or an affiliate of the Company is
terminated by the Company or an affiliate of the Company for any reason, with or
without cause, or Grantee resigns (in either case, other than as set forth in
Section 2(c)(ii) below), then Grantee shall forfeit to the Company all unvested
Restricted Stock and all rights arising from such unvested shares and from being
a holder. Such unvested Restricted Stock shall automatically be cancelled as
issued under the Plan by the Company with no further action or notice required
on the part of the Company or Grantee.

 

(ii) If Grantee’s employment with the Company or an affiliate of the Company is
terminated (i) upon the death of Grantee or (ii) because Grantee is determined
by the Board of Directors of the Company or the Administrator (as defined below)
of the Plan to be subject to a Disability, then all of Grantee’s unvested shares
shall automatically become vested shares as of the date of such termination and
thereafter no longer be subject to the restrictions set forth in this Agreement.

 

3.                                      Issuance of Restricted Stock. 
Restricted Stock may be issued, at the Company’s option, as follows: 
(i) certificates evidencing the Restricted Stock may be issued by the Company
and, if so, shall be registered in the Grantee’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Stock pursuant to Section 2(b); or (ii) may be
registered in book entry form on the stock transfer books of the Company without
issuance of physical certificates.

 

4.                                      Rights as a Stockholder.  The Grantee
shall be the record owner of the shares of Restricted Stock until or unless such
Restricted Stock is forfeited pursuant to Section 2 hereof, and as record owner
shall generally be entitled to all rights of a stockholder with respect to the
Restricted Stock (other than the right to transfer or dispose of such shares),
including the right to vote and receive dividends (cash or otherwise); provided,
however, that the Company will retain custody of all dividends and
distributions, if any (“Retained Distributions”), made or declared on the
Restricted Stock (and such Retained Distributions shall be subject to forfeiture
and the same restrictions, terms, vesting and other conditions as are applicable
to the Restricted Stock) until such time, if ever, as the Restricted Stock with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account. As soon as practicable
following each Vesting Date, the restricted designation on the book entry form
on the stock transfer books of the Company will be removed, and any applicable
Retained Distributions, shall be delivered to the Grantee or to the Grantee’s
legal guardian or representative.

 

5.                                      Legend on Certificates.  The
certificates representing the vested Restricted Stock delivered in the name of
the Grantee as contemplated by Section 4 above shall be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
the rules,

 

2

--------------------------------------------------------------------------------


 

regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such shares are listed, and any applicable federal
or state laws, and the Company may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions as the
Company deems appropriate.

 

6.                                      No Right to Continued Employment.  This
Agreement does not confer upon the Grantee any right to continuance of
employment by the Company, nor shall it interfere in any way with the right of
the Company to terminate Grantee’s employment at any time.

 

7.                                      Delivery of Laredo Petroleum, Inc.
Prospectus dated May 25, 2016. Grantee acknowledges that Grantee has been
provided a copy of the Company’s prospectus related to the Company’s Omnibus
Equity Incentive Plan through such prospectus’ availability on the Company’s
shared network drive, at S:\Omnibus Equity Incentive Plan Prospectus.  A copy
will also be provided to Grantee, upon Grantee’s written request to the Company.

 

8.                                      Terms of Issuance.  The Grantee
acknowledges being subject to all terms, conditions and policies contained in
the Company’s Employee Manual, as the same may be amended or modified from
time-to-time at the sole discretion of the Company.

 

9.                                      Transferability. The Restricted Stock
may not, at any time prior to becoming vested pursuant to Section 2(b), be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable.

 

10.                               Notice. Every notice or other communication
relating to this Agreement shall be in writing, and shall be mailed to or
delivered to the party for whom it is intended at such address as may from time
to time be designated in a notice mailed or delivered to the other party as
provided herein; provided that, unless and until some other address be so
designated, all notices or communications by the Grantee to the Company shall be
mailed or delivered to the Company at its Tulsa, Oklahoma, office and all
notices or communications by the Company to the Grantee may be given to the
Grantee personally or mailed to the Grantee’s home address as reflected on the
books of the Company.

 

11.                               Administration.  This Agreement and the
issuance of shares contemplated hereunder shall be administered by Board or a
committee of one or more members of the Board appointed by the Board to
administer this Agreement and such issuance (the “Administrator”).  Subject to
applicable law, the Administrator shall have the sole and plenary authority to:
(i)  interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in this Agreement; (ii) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Administrator
shall deem appropriate for the proper administration of this Agreement;
(iii) accelerate the lapse of restrictions on shares; and (iv) make any other
determination and take any other action that the Administrator deems necessary
or desirable for the administration of this Agreement.  The Administrator may
delegate to one or more officers of the Company the authority to act on behalf
of the Administrator with respect to any matter, right, obligation, or election
that is the responsibility of or that is allocated to the Administrator herein,
and that may be so delegated as a matter of law. For the avoidance of doubt, in
the event of a Change of Control (as defined in the

 

3

--------------------------------------------------------------------------------


 

Plan) the provisions of the Plan shall apply, including, without limitation,
with regard to the vesting of the Restricted Stock.

 

12.                               Governing Law.  THIS AGREEMENT IS GOVERNED BY
AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

13.                               Special Tax Election.  The Grantee may elect
under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”)
to be taxed in the year that the Restricted Stock is granted, rather than when
and as such Restricted Stock vests.  This election must be filed with the
Internal Revenue Service within thirty (30) days after the date of this
Agreement (which is also the grant date of the Restricted Stock).  By making the
election, the Grantee will elect to treat the value of the grant as ordinary
income in the year of the Effective Date, even though (i) the value of the stock
may be less when and if the Restricted Stock vests, and (ii) the Grantee could,
in the future, forfeit his or her rights to any unvested stock.  You should
consult with your own tax advisor concerning the benefits or risks of filing a
Section 83(b) election.

 

14.                               Withholding.  In the event that the Company
determines that tax withholding is required with respect to the Grantee, the
Grantee shall be required to pay to the Company, and the Company shall have the
right to deduct from any compensation paid to the Grantee pursuant to the Plan,
the amount of any required withholding taxes in respect of the Restricted Stock
and to take such other action as the Administrator deems necessary to satisfy
all obligations for the payment of such withholding and taxes.  The
Administrator may permit the Grantee to satisfy the withholding liability:
(a) in cash, (b) by having the Company withhold from the number of shares of
Common Stock otherwise issuable or deliverable pursuant to the settlement of the
Restricted Stock a number of shares with a Fair Market Value equal to the
minimum withholding obligation, (c) by delivering shares of Common Stock owned
by the Grantee unless such delivery would result in adverse accounting
consequences for the Company, or (d) by a combination of any such methods.  For
purposes hereof, shares Common Stock shall be valued at Fair Market Value.

 

15.                                                Miscellaneous.

 

(a)                                 Amendment and Waiver.  The provisions of
this Agreement may be amended, modified or waived only with the prior written
consent of the Company and Grantee, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall be construed as a waiver of
such provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

(b)                                 Severability.  Any provision in this
Agreement which is prohibited or unenforceable in any jurisdiction by reason of
applicable law shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Entire Agreement and Effectiveness.  This
Agreement embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

(d)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same Agreement.

 

(e)                                  Headings.  The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.

 

(f)                                   Gender and Plurals.  Whenever the context
may require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.

 

(g)                                  Successors and Assigns.  This Agreement
shall bind and inure to the benefit of and be enforceable by and against
Grantee, the Company and their respective successors, assigns, heirs,
representatives and estates, as the case may be.

 

(h)                                 Construction.  Where specific language is
used to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.  The language used in
this Agreement shall be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

 

(i)                                     Survival of Representations, Warranties
and Agreements.  All representations, warranties and agreements contained herein
shall survive the consummation of the transactions contemplated hereby and the
termination of this Agreement.

 

(j)                                    WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE
CLAIMS.  EACH PARTY, BY EXECUTING THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT
ALLOWED BY LAW, ANY CLAIMS TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT
MEASURED BY THE PREVAILING PARTY’S ACTUAL DAMAGES IN ANY DISPUTE OR CONTROVERSY
ARISING UNDER, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
Effective Date.

 

 

COMPANY:

 

 

 

 

 

LAREDO PETROLEUM, INC.

 

 

 

 

 

 

 

Randy A. Foutch

 

Chairman & CEO

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

Name:

 

6

--------------------------------------------------------------------------------